DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a tire sensor container system and the components it includes, however the abstract does not disclose an improvement made by the system to the art. Examiner suggest including a sentence in the abstract that says the system improves efficient, or more compact, or more reliable, or more durable.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Tire Sensor Container System With Improved functionality and longevity.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the tire includes" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a tire has not been properly introduced in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito US20190184773.
Regarding claim 1, Saito discloses a tire sensor container system (See Fig 1-2), wherein the tire (tire-71a-d) includes a carcass toroidally extending from a first bead area to a second bead area and an innerliner being formed on an inner surface of the carcass (See Figs 1-3), the tire sensor container system including: a tire pressure monitoring system sensor (Sensor device-22), the tire pressure monitoring system sensor including a rigid housing (structure-22(f)), the housing being formed with an oval shape; a flexible container (rubber bracket-21) being mounted to the innerliner (inside of tire-71), the container including a base (bottom portion-21a) and a wall (holding portion-21b) extending radially outwardly from the base, wherein the wall terminates in a lip (Fig 3-4); the wall being formed with an oval shape that cooperates with the shape of the tire pressure monitoring sensor housing; and a cavity (See Fig 4 which shows a cavity securing the system sensor) defined by the base, the wall, and the lip, the cavity receiving and securing the tire pressure monitoring system sensor.
Regarding claim 2, Saito discloses the tire pressure monitoring system sensor (Sensor device-22) includes a top of the housing opposite the base, and a protrusion radially extending from the top and away from the housing (See Fig 2).
Regarding claim 3, Saito discloses he protrusion is formed with a rectangular cross section (See Figs 3-4. and 7-9)
Regarding claim 4, Saito discloses the container (rubber bracket-21) is formed of at least one of an elastomer and a polymer.
Regarding claim 5, Saito disclose the base (bottom portion-21a) includes at least one of a circular shape and an oval shape (See Figs 3-4. and 7-9, paragraph 0027).
Regarding claim 6, Saito discloses the lip (Figs 3-4) defines an opening, and the tire pressure monitoring system sensor (Sensor device-22) is inserted into the cavity of the container through the opening. (Fig 4)
Regarding claim 7, Saito discloses the tire pressure monitoring system sensor housing (structure-22(f)) includes a base, and a pair of electrical contacts (terminals-73) are mounted on the base. (Fig 9, Paragraph 0085-0086)
Regarding claim 8, Saito discloses the cavity is a first cavity (See Fig 4), and the wall (holding portion-21b) and the base (bottom portion-21a) of the container form a second cavity (See Fig 3-4, and  9) adjacent the first cavity.
Regarding claim 9, Saito discloses an additional sensor (sensor-22aa) being disposed in the second cavity. (Figs 3-4 and 7-9)
Regarding claim 10, Saito discloses the additional sensor (sensor-22a) includes at least an accelerometer. (Paragraph 0031)
Regarding claim 11, Saito discloses the container (rubber brakcer-21) maintains electrical contact (See Figs 8-9)  between the tire pressure monitoring system sensor (sensor device-22) and the additional sensor (sensor-22aa).
Regarding claim 13,  Saito discloses the base (bottom portion-21a) of the container (rubber bracket-21) is formed with a bottom surface, the bottom surface contacting and being secured to the innerliner (secured using adhesive-23).
Regarding claim 14, Saito disclose she bottom surface of the base (bottom portion-21a) is attached to the innerliner by an adhesive (adhesive-23).
Regarding claim 15, Saito discloses the bottom surface of the base (bottom portion-21a) is formed with a double curvature.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Saito and Engel et al US9649889 (hereinafter “Engel”) made available, do not teach or fairly suggest, a protrusion is formed on the housing of the tire pressure monitoring system sensor, the protrusion enabling manual rotation of the tire pressure monitoring sensor in the container to ensure alignment of the electrical contacts with the additional sensor.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855